DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s preliminary amendment filed on 12/31/2019. Claims 1-19 are currently pending in the application. An action follows below:
Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	As per claim 8, this claim recites a limitation, “wherein the first thin film transistor, the second thin film transistor, the third thin film transistor, the fourth thin film transistor, the fifth thin film transistor, and the sixth thin film transistor all are at least one type of a low temperature poly-silicon thin film transistor, a oxide semiconductor thin film transistor, and an amorphous silicon thin film transistor." The above underlined limitation contains feature, "each of the first thin film transistor, the second thin film transistor, the third thin film transistor, the fourth thin film transistor, the fifth thin film transistor, and the sixth thin film transistor are two or more types of a low temperature poly-silicon thin film transistor, a oxide semiconductor thin film transistor, and an amorphous silicon thin film transistor," which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Although the original claim is a part of the original disclosure, however, this claim itself does not explicitly provide adequate information regarding to the above feature of the above underlined limitation, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The whole disclosure does not explicitly discuss in detail each of the first thin film transistor, the second thin film transistor, the third thin film transistor, the fourth thin film transistor, the fifth thin film transistor, and the sixth thin film transistor being two or more types of a low temperature poly-silicon thin film transistor, a oxide semiconductor thin film transistor, and an amorphous silicon thin film transistor, e.g., how a first thin film transistor T1 is two, three or all types of a low temperature poly-silicon thin film transistor, a oxide semiconductor thin film transistor, and an amorphous silicon thin film transistor in the pixel driving circuit, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Accordingly, the original disclosure does not contain such description and details regarding to the above underlined limitation of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the 
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

FIRST SET OF REJECTIONS
Claims 1, 9-11, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (CN105825815; cited in IDS; hereinafter Wu; see the machine English translation for the following citations.)
	As per claims 1 and 11, Wu discloses a related display panel comprising a pixel driving circuit (see at least page 3, lines 4-6,) wherein the pixel driving circuit (see at least Fig. 1) comprises a first thin film transistor (TFT) (T3), a second/driving TFT (T2), a third TFT (T1), a sixth TFT (T5), a first capacitor C1), and a light emitting device D1); 
wherein a gate of the third TFT (T1) is configured to receive a first control signal (S1), a source of the third TFT is configured to receive a data signal (VDATA), and a drain of the third TFT is electrically connected to a first node (N1) (see at least Figs. 1-2;)
wherein a gate of the first TFT (T3) is configured to receive a third control signal (EMIT), and a source of the first TFT is configured to receive a first power voltage (VDD) (see at least Figs. 1-2;) 
wherein a gate of the second/driving TFT (T2) is electrically connected to the first node (N1), a drain of the second TFT is electrically connected to a second node N2), and a source of the second TFT is electrically connected to a drain of the first TFT (T3) (see at least Figs. 1-2;) 
wherein a gate of the sixth TFT (T5) is configured to receive the third control signal (EMIT), a source of the sixth TFT is electrically connected to the second node (N2), and a drain of the sixth TFT is electrically connected to an anode of the light emitting device (D1) (see at least Figs. 1-2;)
wherein a cathode of the light emitting device (D1) is connected to a second power voltage (VEE) (see at least Figs. 1-2;) ; and 
wherein an end of the first capacitor (C1) is electrically connected to the first node (N1), and another end of the first capacitor is electrically connected to the second node (N2) (see at least Figs. 1-2;).

	As per claims 9 and 18, Wu discloses the data signal (VDATA) being at a high level when the first control signal (S1) is at the high level during the third period P3 (see at least Fig. 2.)
	As per claims 10 and 19, Wu discloses the light emitting device being an organic light emitting diode (see at least page 3, lines 4-6
Claims 2-5, 7, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Zhang (CN109147648; cited in IDS; see the machine English translation for the following citations.) 
	As per claims 2 and 12, Wu does not explicitly discloses a fifth TFT and limitations associated with the fifth TFT, as claimed.
	However, in the same field of endeavor, Zhang discloses a related display panel comprising a pixel driving circuit (see at least page 5, lines 1-2, disclosing a display panel comprising a pixel driving circuit,) wherein the pixel driving circuit (see at least Fig. 1) comprises a first thin film transistor (TFT) (M4), a second/driving TFT (M1), a third TFT (M2), a fifth TFT (M5), a first capacitor (C1), and a light emitting device (D1); wherein a gate of the fifth TFT (M5) is configured to receive a second control signal (SCAN3), a source of the fifth TFT is configured to receive a first reference voltage (Vref), and a drain of the fifth TFT is electrically connected to the first node connected elements [M1, M2, M5, C1] (see Fig. 1,) so that the second control signal (SCAN3) controls the fifth TFT (M5) to be on during the first stage (as the first period or the initial phase of Wu) and the second stage (as the second period or the threshold voltage storage phase of Wu) to initialize the gate of the second/driving TFT (M1) (see at least Fig. 2; page 4, lines 5-15 or page 10, line 30 to page 11, line2,) thereby increasing the data write time of the second/driving TFT since the initialization of the second/driving TFT does not occupy during the data writing time of the second/driving TFT (see at least page 14, lines 15-23.) 
Wu discloses the first period (as the initial phase) and the second period (as the threshold voltage storage phase) included in the driving method (see at least Fig. 2; page 4, line 33 to page 5, line 19.) Zhang, as discussed above, also teaches the first period (as the initial phase) and the second period (as the threshold voltage storage phase) included in the driving method and further teaches to include in the pixel driving circuit a fifth TFT controlled by the second control signal to be on during the first stage (as the first period or the initial phase) and the second stage (as the second period or the threshold voltage storage phase) to initialize the gate of the second/driving TFT, thereby at least increasing the data write time of the second/driving TFT since the initialization of the second/driving TFT does not occupy during the data writing time of the second/driving TFT. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to include the fifth 

	As per claims 3 and 13, Wu further discloses a fourth TFT (T4) having a gate configured to receive a fourth control signal (S2), a source configured to receive a second reference voltage (VREF2), and a drain electrically connected to the second node (N2) (see Wu at least Fig. 1.) Note that Zhang also discloses a fourth TFT (M3) having a gate configured to receive a fourth control signal (SCAN1), a source configured to receive a second reference voltage (Vinit), and a drain electrically connected to the second node connected elements [M1, M3,C1, D1] (see Zhang Fig. 1.)
	As per claims 4 and 14, Wu further discloses a second capacitor (C2) including an end of the second capacitor electrically connected to the source of the first TFT (T3) and another end electrically connected to the drain of the fourth TFT (T4) (see Wu at least Fig. 1.) Note that Zhang also discloses a second capacitor (C2) including an end of the second capacitor electrically connected to the source of the first TFT (M4) and another end electrically connected to the drain of the fourth TFT (T3) (see Zhang at least Fig. 1.)
	As per claims 5 and 15, the above modified Wu obviously renders a combination of the first control signal, the second control signal, the third control signal, and the fourth control signal corresponding to an initial phase, a threshold voltage storage phase, a modulating phase, a data writing phase, and a light emitting display phase (see Wu at least Figs. 1-2 and Zhang at least Figs. 1-2, obviously rendering a combination of the first control signal [S1 of Wu; SCAN2 of Zhang], the second control signal [SCAN3 of Zhang], the third control signal [EMIT of Wu; EM of Zhang], and the fourth control signal [S2 of Wu; SCAN1 of Zhang] corresponding to an initial phase [the first period P1 of Wu; the first stage t1 of Zhang], a threshold voltage storage phase [the second period P2 of Wu; the second stage t2 of Zhang], a modulating phase [the first sub-period of the third period P3 of Wu; the first sub-stage of the third stage t3 of Zhang], a data writing phase [the second sub-period of the third period P3 of Wu; the second sub-stage of the third stage t3 of Zhang], and a light emitting display phase [the fourth period P1 of Wu; the fourth stage t4 of Zhang].)
see Wu at least Fig. 1, disclosing the first TFT, the second TFT, the third TFT, the fourth TFT, and the sixth TFT all being N-type thin film transistors; see Zhang at least Fig. 1, disclosing the first TFT, the second TFT, the third TFT, the fourth TFT, and the fifth TFT all being N-type thin film transistors.)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of  Zhang, and further in view of Ka et al. (US 2018/0005572 A1; hereinafter Ka.)
	As per claim 8, the above modified Wu obviously renders the first TFT, the second TFT, the third TFT, the fourth TFT, the fifth TFT, and the sixth TFT, but is silent to all TFTs being at least one type of a low temperature poly-silicon (LTPS) TFT, an oxide semiconductor TFT, and an amorphous silicon TFT, as claimed.
	However, in the same field of endeavor, Ka discloses a related pixel driving circuit (see at least Fig. 4,) wherein the pixel driving circuit comprises some TFTs being LTPS TFTs and others being oxide semiconductor TFTs, thereby stably supplying the current to the OLED by high driving characteristics of the LTPS TFTs and preventing the current leakage, by the oxide semiconductor TFTs, to display image with desired brightness (see at least ¶ [0042], ¶ [0052], ¶ [0068], ¶ [0113], ¶ [0114].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the above modified pixel driving circuit of the Wu reference to include both types of LTPS TFTs and oxide semiconductor TFTs, in view of the teaching in the Ka reference, to improve the above modified pixel driving circuit of the Wu reference for the predictable result of at least stably supplying the current to the OLED by high driving characteristics of the LTPS TFTs and preventing the current leakage, by the oxide semiconductor TFTs, to display image with desired brightness.






SECOND SET OF REJECTIONS:
Claims 1-5, 7, 9-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN109147648; cited in IDS; see the machine English translation for the following citations) in view of Wu et al. (CN105825815; cited in IDS; hereinafter Wu; see the machine English translation for the following citations.)
	As per claims 1 and 11, Zhang discloses a display panel comprising a pixel driving circuit (see at least page 5, lines 1-2, disclosing a display panel comprising a pixel driving circuit,) wherein the pixel driving circuit (see at least Fig. 1) comprises a first TFT (M4), a second TFT (M1), a third TFT (M2), 
wherein a gate of the third TFT (M2) is configured to receive a first control signal (see at least Figs. 1-2, disclosing a gate of the third TFT M2 configured to receive a first control signal SCAN2,) a source of the third TFT is configured to receive a data signal (see at least Fig. 1, disclosing a source of the third TFT M2 configured to receive a data signal Vdata,) and a drain of the third TFT is electrically connected to a first node (see at least Fig. 1, disclosing a drain of the third TFT M2 electrically connected to a first node connected with the elements [M1, M2, M5, C1];) 
wherein a gate of the first TFT (M4) is configured to receive a third control signal (see at least Figs. 1-2, disclosing a gate of the first TFT M4 configured to receive a third control signal EM,) and a source of the first TFT is configured to receive a first power voltage (see at least Fig. 1, disclosing a source of the TFT M4 configured to receive a first power voltage VDD;) 
wherein a gate of the second TFT (M1) is electrically connected to the first node (see at least Fig. 1, disclosing a gate of the second TFT M1 electrically connected to the first node,) a drain of the second TFT is electrically connected to a second node (see at least Fig. 1, disclosing a drain of the second TFT M1 electrically connected to a second node connected with the elements [M1, M3, C1, D1],) and a source of the second TFT is electrically connected to a drain of the first TFT (see at least Fig. 1, disclosing a source of the second TFT M1 electrically connected to a drain of the first TFT M4;) 

see at least Fig. 1, disclosing a cathode of the light emitting device D1 is connected to a second power voltage Vss;) and 
wherein an end of the first capacitor (C1) is electrically connected to the first node and another end of the first capacitor is electrically connected to the second node (see at least Fig. 1.)
Accordingly, Zhang discloses all limitations of these claims except for a six thin film transistor and limitations associated with the six thin film transistor, as claimed.

	However, in the same field of endeavor, Wu discloses a related display panel comprising a pixel driving circuit (see at least page 3, lines 4-6,) wherein the pixel driving circuit (see at least Fig. 1) comprises a first thin film transistor (TFT) (T3), a second/driving TFT (T2), a third TFT (T1), a sixth TFT (T5), a first capacitor C1), and a light emitting device D1); and wherein a gate of the sixth TFT (T5) is configured to receive the third control signal (EMIT), a source of the sixth TFT is electrically connected to the second node (N2), and a drain of the sixth TFT is electrically connected to an anode of the light emitting device (D1) (see at least Figs. 1-2,) thereby preventing the light emitting diode from emitting light when it should not emit light, avoiding light leakage, and also avoiding inaccurate threshold detection caused by leakage, and making the actual effect of the organic light-emitting pixel circuit more uniform (see at least page 5, lines 32-38.)
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to include a sixth TFT in the Zhang reference, in view of the teaching in the Wu reference, to improve the above modified pixel driving circuit and the display panel of the Zhang reference for the predictable result of preventing the light emitting diode from emitting light when it should not emit light, avoiding light leakage, and also avoiding inaccurate threshold detection caused by leakage, and making the actual effect of the organic light-emitting pixel circuit more uniform.

As per claims 2 and 12, Zhang further teaches a fifth TFT (M4) comprising a gate configured to receive a second control signal (SCAN3); a source configured to receive a first reference voltage (Vref); and a drain electrically connected to the first node connected with the elements [M1, M2, M5, C1] (see Zhang at least Fig. 1.)
see Zhang Fig. 1.)
	As per claims 4 and 14, Zhang further teaches a second capacitor (C2) including an end of the second capacitor electrically connected to the source of the first TFT (M4) and another end electrically connected to the drain of the fourth TFT (M3) (see Zhang at least Fig. 1.) 
	As per claims 5 and 15, Zhang further teaches a combination of the first control signal, the second control signal, the third control signal, and the fourth control signal corresponding to an initial phase, a threshold voltage storage phase, a modulating phase, a data writing phase, and a light emitting display phase (see Zhang at least Figs. 1-2, disclosing a combination of the first control signal [SCAN2], the second control signal [SCAN3], the third control signal [EM], and the fourth control signal [SCAN1] corresponding to an initial phase [the first stage t1], a threshold voltage storage phase [the second stage t2], a modulating phase [the first sub-stage of the third stage t3 starting from the beginning of t3 and ending at the rising edge of SCAN2], a data writing phase [the second sub-stage of the third stage t3 starting from the rising edge of SCAN2 and ending at the falling edge of SCAN2 ], and a light emitting display phase [the fourth stage t4].)
	As per claims 7 and 17, Zhang further teaches the first TFT, the second TFT, the third TFT, the fourth TFT, the fifth TFT, and the sixth TFT all being N-type thin film transistors (see Zhang at least Fig. 1, disclosing the first TFT, the second TFT, the third TFT, the fourth TFT, and the fifth TFT all being N-type thin film transistors.)
As per claims 9 and 18, Zhang further teaches the data signal (Vdata) being at a high level when the first control signal (SCAN2) is at the high level (see Zhang at least Fig. 2.)
As per claims 10 and 19, Zhang further teaches the light emitting device being (D1) being an organic light emitting diode (OLED) (see Fig. 1; or page 6, line 9.)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of  Wu, and further in view of Ka et al. (US 2018/0005572 A1; hereinafter Ka.)
	As per claim 8, the above modified Zhang obviously renders the first TFT, the second TFT, the third TFT, the fourth TFT, the fifth TFT, and the sixth TFT, but is silent to all TFTs 
	However, in the same field of endeavor, Ka discloses a related pixel driving circuit (see at least Fig. 4,) wherein the pixel driving circuit comprises some TFTs being LTPS TFTs and others being oxide semiconductor TFTs, thereby stably supplying the current to the OLED by high driving characteristics of the LTPS TFTs and preventing the current leakage, by the oxide semiconductor TFTs, to display image with desired brightness (see at least ¶ [0042], ¶ [0052], ¶ [0068], ¶ [0113], ¶ [0114].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the above modified pixel driving circuit of the Zhang reference to include both types of LTPS TFTs and oxide semiconductor TFTs, in view of the teaching in the Ka reference, to improve the above modified pixel driving circuit of the Zhang reference for the predictable result of at least stably supplying the current to the OLED by high driving characteristics of the LTPS TFTs and preventing the current leakage, by the oxide semiconductor TFTs, to display image with desired brightness.
Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claimed invention is directed to a pixel driving circuit and a display panel, capable of preventing from mura and enhancing a display effect. Claims 6 and 16 identifies the uniquely distinct limitations, “wherein the second control signal, the third control signal, and the fourth control signal all are at a high level, and the first control signal is at a low level in the initial phase; the second control signal and the third control signal both are at the high level, and the fourth control signal and the first control signal both are at the low level in the threshold voltage storage phase; the first control signal, the second control signal, and the fourth control signal all are at the low level, and the third control signal is at the high level in the modulating phase; the second control signal, the third control signal, and the fourth control signal all are at the low level, and the first control signal is at the high level in the data writing phase; and the first control signal, the second control signal, and the fourth control signal all are at the low level, and the third control signal is at the high level in the light emitting phase.” The above-discussed prior arts, either singularly or in combination, fail to anticipate or render the above underlined limitations in combination with all of the other claimed limitations particularly recited by these claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhu (US 2017/0221420 A1) discloses a related display panel comprising a pixel driving circuit (see at least Fig. 8; ¶ [0008], ¶ [0122], disclosing a display panel 801 comprising a plurality of pixel driving circuits,) wherein the pixel driving circuit (see at least Figs. 2-3) comprises a first TFT (T4), a second TFT (220), a third TFT (T1), a fourth TFT (T2), a fifth TFT (T3), a sixth TFT (T5), a first capacitor (C1), a second capacitor (C2), and a light emitting device (270). Ma (US 2018/0301092 A1) also discloses a related display panel comprising a pixel driving circuit (see at least ¶ [0002],) wherein the pixel driving circuit (see at least Figs. 5-6) comprises a first TFT (M4), a second TFT (MDT), a third TFT (M3), a fourth TFT (M1), a fifth TFT (M2), a sixth TFT (M5), a first capacitor (C1), a second capacitor (C2), and a light emitting device (D1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626